Citation Nr: 0033758	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-28 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to December 
1945 and from June 1946 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in July 1998, when 
it was remanded to afford the appellant an opportunity to 
submit evidence to support her claim and for VA medical 
records of the veteran's final hospitalization and autopsy.  
The appellant did not submit any additional information or 
identify any additional information for VA to obtain.  The VA 
medical records were obtained.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  

In May 1994, the veteran's claims for an increased rating and 
special monthly compensation were Remanded by the Board.  
Development was done but the RO did not adjudicate the 
results in a rating decision or issue a supplemental 
statement of the case prior to the veteran's death.  
Generally, a claim dies with the claimant; however, the 
survivors may have claims for accrued benefits.  See Erickson 
v. West, 13 Vet. App. 495 (2000); Landicho v. Brown, 7 Vet. 
App. 42 (1994).  See also Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).  In June 1995, the appellant filed a claim 
which included accrued benefits.  The RO has not yet 
adjudicated the accrued benefits claim.  It is referred to 
the RO for appropriate action.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

At the time of the veteran's death, he was rated as 100 
percent disabled by service-connected disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran had been rated as 100 percent 
service-connected disabled at the time of his death, VA must 
consider entitlement to dependency and indemnity compensation 
under any theory, including entitlement under 38 U.S.C.A. 
§ 1318.  See Timberlake v. Gober; No. 96-1637 (U.S. Vet. App. 
Sept. 15, 2000); Carpenter (Angeline) v. West, 11 Vet. App. 
140 (1998).  The RO should consider the appellant's 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for service connection 
for the cause of the veteran's death.

2.  The veteran died in May 1995, at age 81.  The  autopsy 
concluded that the veteran died from acute pulmonary 
thromboemboli.  The underlying cause of death was congestive 
heart failure from ischemic heart disease.  His bedridden 
state was a high risk factor for the thromboemboli which most 
likely came from the deep leg veins.

3.  The service-connected disabilities did not cause or 
contribute substantially or materially to the veteran's 
immobility or otherwise to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The application for benefits based on service connection for 
the cause of the veteran's death is complete.  The rating 
decision, statement of the case, and supplemental statement 
of the case notified the appellant and her representative of 
the evidence necessary to substantiate the claim and 
indicated the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the appellant adequately 
identified and authorized VA to obtain.  
All relevant Federal records, including VA and service 
medical records, have been obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service connection for the cause of the veteran's death may be 
granted if a disability incurred in or aggravated by service 
caused death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991).  

Additionally, service connection for the cause of the 
veteran's death may be granted if the evidence shows that 
disability incurred in or aggravated by service contributed 
substantially or materially to cause death.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  status post right hip 
replacement, rated as 50 percent disabling; arthritis of the 
lumbar spine, rated as 40 percent disabling; neurological 
deficit of the left lower extremity with left foot drop, rated 
as 40 percent disabling; status post total right knee 
replacement, rated as 30 percent disabling; neurological 
deficit, right lower extremity, rated as sciatic nerve 
paresis, residual of osteomyelitis inactive, thoracic spine, 
postoperative, rated as 20 percent disabling; hydradenitis, 
suppurative, generalized, rated as 10 percent disabling; 
infection, external auditory meatus, bilateral, rated as 10 
percent disabling; fracture of the left fibula, rated as 
noncompensable; fracture of the index finger of the right 
hand, rated as noncompensable; otitis media, chronic, 
inactive, rated as noncompensable.  The combined service-
connected disabilities were rated as 100 percent disabling 
from December 1989.  The veteran was also entitled to special 
monthly compensation on account of loss of use of the left 
foot and for having a 100 percent disability with additional 
disabilities independently ratable at 60 percent or more.  

The death certificate shows that the veteran died in a VA 
hospital in May 1995, at age 81.  The immediate cause of death 
was listed as cardiopulmonary arrest due to pulmonary edema, 
due to CRI (chronic renal insufficiency), Candidemia.  No 
other significant condition contributing to death was listed.  

The report of the veteran's final hospitalization shows he was 
admitted to a VA Medical Center (VAMC) in mid-April 1995 and 
died at the end of May 1995.  Diagnoses were:  Congestive 
heart failure with an ejection fraction of ten percent; 
Pneumonia; Acute renal failure superimposed on chronic renal 
failure; Hypothyroidism; Diabetes mellitus; Interstitial lung 
disease; Psoriasis; Status post myocardial infarction; Status 
post deep venous thrombosis; History of hypertension; and 
History of unknown arrhythmia.  The hospital summary shows 
that the veteran came from another hospital for further 
management of congestive heart failure and pneumonia.  He had 
been in a VAMC for chest pain and ruled out for myocardial 
infarction on February 12, 1995.  An echocardiogram was 
significant for an ejection fraction of 10% and diffuse 
hypokinesis and akinesis.  Persantine-Thallium testing was 
significant for ischemia of the anterior septal wall with scar 
in the apex and anterolateral wall.  He was discharged on 
medical management.  

The veteran did reasonably well until March 5, 1995 when he 
was eating and suddenly was unable to breathe. He went into 
respiratory arrest and was transferred to the Walker Regional 
Medical Center.  He was diagnosed as having congestive heart 
failure, acute renal failure and shock.  The patient's mental 
status waxed and waned throughout his course.  An 
electroencephalogram showed diffuse slowing consistent with 
toxic, metabolic or degenerative change.  The patient started 
having temperatures to 102 and infiltrates five days into his 
course.  He grew methicillin resistant Staphylococcus aureus 
from his sputum and was treated with Vancomycin and other 
antibiotics which are not clear.  The length of the course is 
also unclear.  He started having diarrhea in March 1995 and 
again had temperature to 102 and recurrent infiltrates.  
Sputum was positive for Enterobacter and Citrobacter and he 
was placed on Cipro and imipenem for an unknown period of 
time.  The patient was noted to have a deep venous thrombosis 
of his right lower extremity in March 1995 per ultrasound and 
underwent anticoagulation.  

The veteran continued to decline and went into sepsis 
requiring pressers with blood pressure of 97/55 at one point 
while on Levophed.  He was reintubated and extubated.  
Examination in Late March showed that he was unable to sit up 
in a wheelchair.  He was totally bedridden.  Minimal 
improvement was anticipated.  A computed tomography scan of 
the head showed atrophy but no mass lesions.  His mental 
status continued to wax and wane.  Abdominal ultrasound showed 
common bile duct of 0.91 with diffuse clinical loss both 
kidneys.  He was transferred to the VAMC for further care.  

Past medical history included: Right lower extremity 
cellulitis in October 1994; Non-insulin dependent diabetes 
mellitus; Chronic obstructive pulmonary disease and chronic 
interstitial lung disease; Hypertension; Psoriasis; Vague 
history of myocardial infarction; Congestive heart failure 
with echocardiogram in February 1995 showing normal left 
ventricular mass, large left ventricle, ejection fraction of 
10%, normal right ventricular size and function with 
inferoseptal akinesis, inferior akinesis, lateral hypokinesis, 
anterior hypokinesis, posterior wall hypokinesis and dilated 
aortic annulus; Coronary artery disease; Vague history of 
cirrhosis; Status post abdominal aortic aneurysm repair; 
History of arrhythmia; Alcohol abuse; Diffuse sensorimotor 
peripheral neuropathy with right femoral neuropathy; Admission 
in August 1994 for hypothermia, hypotension and sepsis; 
Chronic renal failure; History of deep venous thrombosis; 
Status post right knee and hip replacement.  

Physical examination showed the veteran was thin, cachectic 
and would not respond to commands.  His head was normocephalic 
with temporal wasting.  Pupils were regular and unresponsive 
bilaterally.  He would not cooperate with examination.  There 
were crackles throughout the chest and the anterior chest had 
some coarse rhonchi.  There was tachycardia and difficult to 
hear secondary to chest sounds.  The right lower extremity had 
trace pretibial edema and the right lower extremity is larger 
than the left lower extremity.  He had trace reflexes 
throughout.  

The remainder of the hospital summary reflects treatment for 
the veteran's cardiovascular, respiratory, and urinary tract 
disorders.  The report does not show that any of the service-
connected disabilities were treated or that they interfered 
with the treatment of the fatal disabilities.  

The veteran was afforded an autopsy.  A physician explained 
the results.  The decedent was an 81 year old white male with 
multiple medical problems including coronary artery disease, 
congestive heart failure, chronic obstructive pulmonary 
disease, and chronic renal insufficiency who was hospitalized 
for 11 weeks before his death.  He was transferred to the VAMC 
from a 7 week course in a private hospital which included 
treatment for congestive heart failure, pneumonia, and 
anticoagulation for deep vein thrombosis of the right lower 
extremity.  During his stay at the VAMC, he was treated for 
pneumonia.  A percutaneous esophagogastromy tube was placed 
for suspected repeated bouts of aspiration pneumonia.  He 
underwent endoscopy for swallowing difficulties, and 
esophageal ulcers were noted.  He was continued on antibiotics 
and medically managed for congestive heart failure.  A rectal 
biopsy was performed for problems or diarrhea and fecal 
incontinence, which was negative for histopathology.  He was 
continued on Coumadin for history for deep vein thrombosis.  
He had a documented urinary tract infection with Klebsiella 
and Candida albicans.  He was found unresponsive, pulseless 
and apneic on May 31, 1995.  

At autopsy, the patient was noted to have multiple decubiti of 
the sacrum and left heel.  Major findings were bilateral acute 
pulmonary thromboemboli which were the immediate cause of his 
death.  The lungs were diseased with bronchiectasis and 
multifocal areas of foreign body giant cells with chronic 
bronchiolitis consistent with repeated episodes of aspiration 
pneumonia as clinically suspected.  There was a background of 
emphysematous changes.  The heart showed changes consistent 
with ischemic heart disease with moderate to severe coronary 
artery atherosclerosis, increased fibrosis, and old infarction 
(posterior left ventricle).  There was also cardiomegaly with 
left ventricular hypertrophy and dilatation consistent with 
his history of congestive heart failure.  The liver showed 
cirrhosis and chronic hepatitis with minimal activity.  
Special immunohistochemical stains were negative for Hepatitis 
B and Hepatitis C.  

The findings were consistent with alcoholic cirrhosis although 
other etiologies such as medication effect and viral could not 
be entirely ruled out.  There was a nonspecific granulomatous 
inflammation involving the peribronchial lymph node, 
esophagus, urinary bladder, and myocardium.  Special stains 
for acid fast bacilli and fungal organisms were negative.  
Although the postmortem blood culture and special tissue 
stains were negative, the possibility of a disseminated fungal 
infection contained by host response still existed.  There 
were distal esophageal and gastric ulcerations noted.  There 
was a clinical history of dementia.  Neuropathologic 
examination revealed a remote infarction, in the thalamus, 
arteriolosclerosis, and age-related changes consisting of 
senile plaques and neurofibrillary tangles.  The number of 
plaques and tangles were not enough to make a diagnosis of 
Alzheimer's  Disease.  There was severe aortic 
atherosclerosis.  In the past, an abdominal aortic aneurysm 
had been repaired.  An infrarenal aortic graft was identified 
and was patent.  

The doctor performing the autopsy concluded that the veteran 
died from acute pulmonary thromboemboli.  The underlying cause 
of death was congestive heart failure from ischemic heart 
disease.  He had a nonspecific granulomatous  inflammation in 
several organs, including the esophagus which may have been 
the etiology of swallowing difficulties leading to repeated 
bouts of aspiration pneumonia.  His bedridden state was a high 
risk factor for the thromboemboli which most likely came from 
the deep leg veins.

There is no medical evidence of heart, lung or renal 
disability during service or for many years thereafter.  
Following a total right hip replacement in 1989 and a right 
knee replacement in 1990, the veteran was unable to walk 
without support.  He used a walker for assistance in 
ambulating at home and crutches or a wheelchair when he left 
home.  On a September 1994 VA examination, the veteran 
reported that he was in a wheel chair because of poor balance 
and right leg weakness.  The diagnoses were diffuse peripheral 
neuropathy, probable midline cerebellar degeneration secondary 
to alcohol abuse, and evidence of bifrontal cerebral 
hemispheric lesions manifested by jaw jerk, snout and gait and 
halting rigidity which might have been secondary to alcohol 
abuse.  The doctor commented that the veteran's inability to 
ambulate unassisted was most likely multifactorial and related 
to a combination of the right hip and knee replacement, 
bilateral foot drop and subjective disequilibrium.   

The summary of the February 1995 VA hospitalization has 
diagnoses of chest pain with coronary artery disease, 
congestive heart failure, chronic renal insufficiency, 
hypothyroidism, and cirrhosis.  The veteran had gone to the 
hospital for chest pain associated with shortness of breath.  
He denied orthopnea, paroxysmal nocturnal dyspnea or lower 
extremity edema.  He admitted 3 week progressive dyspnea on 
exertion.  He stated that he could only walk 10 feet before 
becoming short of breath.  His history included deep vein 
thrombosis of the right leg.  His medications included anti-
clotting agents.  

In an examination report dated in March 1995 a private 
physician stated that the veteran was bedridden and unable to 
sit up.  He had stuporous mentation.  Diagnoses were acute 
renal failure, bilateral pneumonia, arteriosclerotic heart 
disease, hyperkalemia, pulmonary edema, and urinary tract 
infection.   

In a letter dated in November 1995, a VA physician expressed 
the opinion that the autopsy revealed extensive blood clots in 
both lungs.  Such blood clots frequently form in the legs and 
as they travel through the body can cause severe heart and 
lung problems and even death.  The autopsy revealed the 
immediate cause of death was the extensive blood clots in the 
lungs.  The other medical problems including pneumonia, 
congestive heart failure and renal failure were known and were 
not felt to be a direct cause of death, but in all likelihood 
did contribute to his death.  

In January 1996, the appellant testified at a hearing at the 
RO.  She described the veteran's condition and his difficulty 
ambulating.  The Hearing Officer explored the possibility that 
the appellant might submit additional evidence to support her 
claim.  Cf. 38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. § 3.103 
(2000).  

There is no medical evidence that the heart, lung or renal 
disorders that contributed to the veteran's death were present 
until many years after service.  As far as the immediate cause 
of the veteran's death is concerned, these were the extensive 
blood clots in the lungs (also referred to as pulmonary 
thromboemboli).  According to medical opinion of record, the 
veteran's bedridden state was a high risk factor for the 
thromboemboli which most likely came from the deep leg veins.  

The veteran's service connected disabilities involved the 
lower extremities, and, as is apparent from the medical 
record, affected his ability to walk, particularly after the 
knee and hip replacements.  In September 1994, a VA physician 
expressed the opinion that the veteran was unable to ambulate 
unassisted because of a combination of factors including the 
service-connected right hip replacement, the service-connected 
right knee replacement, the service-connected bilateral foot 
drop and the non-service-connected subjective disequilibrium.  
Nonetheless, up until March 1995, he was still using a walker, 
although becoming increasingly dependent upon his wheelchair 
to get around.  

It was in March 1995 that the veteran became bedridden 
following acute respiratory failure during treatment for 
congestive heart failure.  He died in late May 1995 after 
protracted hospitalization during which time he was confined 
to bedrest and on mechanical ventilation.  It is apparent that 
his respiratory failure and subsequent bedridden state were 
each unrelated to service connected disability or 
disabilities.  Accordingly, his high risk status for pulmonary 
emboli was also unrelated to service connected disability. 

The Board finds no direct link between the service-connected 
lower extremity joint disorders and the fatal blood clots 
which developed in the veins of the veteran's lower 
extremities.  The Board also finds that the service-connected 
joint disabilities did not cause or contribute substantially 
or materially to the veteran's immobility, which in turn 
caused the fatal blood clots.  The evidence is not in relative 
equipoise, and the benefit of the doubt rule is not for 
application.




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals




 


